DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed subject matter,
computer readable medium, typically covers forms of non-transitory tangible media and transitory propagation signals per se in view of the ordinary and customary meaning of computer-readable storage media. Since Applicant's specification does not specifically exclude the transitory propagation signals from this claimed subject matter, it is recommended that the term "computer readable medium" be modified to "non-transitory computer readable medium" to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9, 12, 14-17, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guller et al., (U.S. Patent # 10,958,527).
Regarding claim 1, Guller disclose a method, comprising: identifying a database node that is experiencing a communications problem (Fig. 1, col. 6, lines 46-66, computing environment includes networked computer system, first client, second client, the first and second client computers communicate using the InfiniBand standard and protocols, col. 7, lines 32-44, request arrives at the target node, the target node may forward the request to an application, the application rejects the request, it sends a reject message, and releases the CM ID for the target node (node is experiencing a communication problem); implementing RDMA messaging to the database node, determining whether the RDMA messaging is successful, and identifying the database node as a failed node if the RDMA messaging to the database node is unsuccessful (col. 7, lines 61 to col. 8, lines 1-10, the target node receives the RTU message, the target node either rejects or accepts the RTU message, if the target node rejects RTU message, the target node sends a reject message to the initiator node and the target node releases the CM ID and QP for the target node, if the target node accepts the RTU message, the target QP is moved to an RTS state).
Regarding claim 4, Guller disclose, wherein the RDMA messaging is performed over multiple connections to the database node to determine whether the database node has failed (col. 7, lines 61 to col. 8, lines 1-10).
Regarding claim 6, Guller disclose, wherein multiple processing entities are employed to simultaneously check multiple paths for the RDMA messaging (col. 8, lines 54-66).
Regarding claim 7, Guller disclose, where the multiple processing entities comprise a foreground thread, a polling thread, and a reconnection thread (col. 9, lines 11-27).
Regarding claim 8, Guller disclose, further comprising evicting the database node from a database cluster after identifying the database node as a failed node (col. 7, lines 63-66, col. 13, lines 11-19).
Regarding claim 9, Guller disclose a system, comprising: a processor, a memory for holding programmable code, and wherein the programmable code includes instructions executable by the processor for identifying a database node that is experiencing a communications problem (Fig. 1, col. 6, lines 46-66, computing environment includes networked computer system, first client, second client, the first and second client computers communicate using the InfiniBand standard and protocols, col. 7, lines 32-44, request arrives at the target node, the target node may forward the request to an application, the application rejects the request, it sends a reject message, and releases the CM ID for the target node (node is experiencing a communication problem); implementing RDMA messaging to the database node, determining whether RDMA messaging is successful, identifying the database node as a failed node if the RDMA messaging to the database node is unsuccessful, and evicting the database node from a database cluster after identifying the database node as a failed node (col. 7, lines 61 to col. 8, lines 1-10, the target node receives the RTU message, the target node either rejects or accepts the RTU message, if the target node rejects RTU message, the target node sends a reject message to the initiator node and the target node releases the CM ID and QP for the target node, if the target node accepts the RTU message, the target QP is moved to an RTS state).
Regarding claim 12, Guller disclose, wherein the RDMA messaging is performed over multiple connections to the database node to determine whether the database node has failed (col. 7, lines 61 to col. 8, lines 1-10).
Regarding claim 14, Guller disclose, wherein multiple processing entities are employed to simultaneously check multiple paths for the RDMA messaging (col. 8, lines 54-66).
Regarding claim 15, Guller disclose, where the multiple processing entities comprise a foreground thread, a polling thread, and a reconnection thread (col. 9, lines 11-27).
Regarding claim 16, Guller disclose, further comprising evicting the database node from a database cluster after identifying the database node as a failed node (col. 7, lines 63-66, col. 13, lines 11-19).
Regarding claim 17, Guller disclose a computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes: identifying a database node that is experiencing a communications problem (Fig. 1, col. 6, lines 46-66, computing environment includes networked computer system, first client, second client, the first and second client computers communicate using the InfiniBand standard and protocols, col. 7, lines 32-44, request arrives at the target node, the target node may forward the request to an application, the application rejects the request, it sends a reject message, and releases the CM ID for the target node (node is experiencing a communication problem); implementing RDMA messaging to the database node, determining whether RDMA messaging is successful, identifying the database node as a failed node if the RDMA messaging to the database node is unsuccessful, and evicting the database node from a database cluster after identifying the database node as a failed node (col. 7, lines 61 to col. 8, lines 1-10, the target node receives the RTU message, the target node either rejects or accepts the RTU message, if the target node rejects RTU message, the target node sends a reject message to the initiator node and the target node releases the CM ID and QP 
Regarding claim 20, Guller disclose, wherein the sequence of instructions further causes performing the RDMA messaging over multiple connections to the database node to determine whether the database node has failed (col. 7, lines 61 to col. 8, lines 1-10).
Regarding claim 22, Guller disclose, wherein the sequence of instructions further causes employing multiple processing entities to simultaneously check multiple paths for the RDMA messaging (col. 8, lines 54-66).
Regarding claim 23, Guller disclose, where the multiple processing entities comprise a foreground thread, a polling thread, and a reconnection thread (col. 9, lines 11-27).
Regarding claim 24, Guller disclose, wherein the sequence of instructions further causes evicting the database node from a database cluster after identifying the database node as a failed node (col. 7, lines 63-66, col. 13, lines 11-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, 18, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guller et al., in view of Tervonen et al., (U.S. Patent # 11,012,335).
 Regarding claim 2, Guller does not explicitly disclose, wherein the database node is identified as experiencing the communications problem based at least in part upon failure to 
Regarding claim 3, Tervonen disclose a method, comprising making a determination whether a TCP connection status is indicative that the database node has failed (col. 4, lines 35-40, 48-60).
Regarding claim 10, Guller does not explicitly disclose, wherein the database node is identified as experiencing the communications problem based at least in part upon failure to response to a heartbeat processing message. Guller already teaches as stated above related to claim 1, sending the RTU messages which the target node receives and which the target node either rejects or accepts. Tervonen discloses (col. 4, lines 35-40) a thread protocol may send heartbeat messages or similar advertisements to find out if the network is operating correctly/normally and/or to synchronize the nodes in the network. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Tervonen into the invention of Guller to be able to utilize the protocol to send heartbeat messages. This is because the stated inclusion provides the advantage of being able to find out if the network is operating correctly and to synchronize the nodes in the network.
Regarding claim 11, Tervonen disclose, making a determination whether a TCP connection status is indicative that the database node has failed (col. 4, lines 35-40, 48-60).
Regarding claim 18, Guller does not explicitly disclose, wherein the sequence of instructions further causes identification of the database node as experiencing the communications problem based at least in part upon failure to response to a heartbeat processing message. Guller already teaches as stated above related to claim 1, sending the RTU messages which the target node receives and which the target node either rejects or accepts. Tervonen discloses (col. 4, lines 35-40) a thread protocol may send heartbeat messages or similar advertisements to find out if the network is operating correctly/normally and/or to synchronize the nodes in the network. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Tervonen into the invention of Guller to be able to utilize the protocol to send heartbeat messages. This is because the stated inclusion provides the advantage of being able to find out if the network is operating correctly and to synchronize the nodes in the network.
Regarding claim 19, Tervonen disclose, making a determination whether a TCP connection status is indicative that the database node has failed (col. 4, lines 35-40, 48-60).
Allowable Subject Matter
Claims 5, 13, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent number 10,459,791 to Tanaka et al., relates to storage device having a .
U.S. Patent application Pub. number 2005/0201272 to Wang et al., relates to detecting and recovering from a communication failure in a computer network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.